Case 5:16-cv-03951-LHK Document 155 Filed 08/26/21 Page 1 of 2

EJ-130

 

ATTORNEY OR PARTY ViITHOUT ATTORNEY (Name. State Bar number and agdress},
Susan Dana-Kobey, Cal. Bar No, 213693
Burch & Cracchiolo, P.C.
400 N. Tustin Avenue. Suite 370
Santa Ana, CA 92705
teuerHoneno (602) 234-8784 FAX NO. (Optionai)
E-Mail agDRESS (Onvonay SDana-Kobey@bcattorneys.com
attorney For (Nem) 6 Galen O. Wooten as PLR. ee of Thomas Wooten

[a7] attorney ror [TY] suocmentcreoiror [] assicnee oF record

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
streetaooress 2800S. Ist St.
MAILING ADORESS

ervanozecose San Jose. CA 95113

BRANCH NAME

 

PLAINTIFF: Hammon Plating Corporation

DEFENDANT: Galen O. Wooten as P.R. of Estate of Thomas Wooten

FOR COURT USE ONLY

 

EXECUTION (Money Judgment)
WRIT [__] POSSESSION OF _ Personal Property
OF [__] Real Property

[“] sae

 

 

CASE NUMBER

5:16-CV-0395 1-LHK

 

 

1. To the Sheriff or Marshal of the County of: San Francisco

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
3, (Name): Galen O. Wooten as Personal Representative of the Estate of Thomas Wooten
is the judgment creditor [[] assignee of record whose address is shown on this form above the court's name.

4, Judgment debtor (name and last known address): 9. [_] See next page for information on real or personal property to be
"Hammon Plating Corporation delivered under a writ of possession or sold under a writ of sale.

890 Commercial Street 10. [__] This writ is issued on a sister-state judgment.

Palo Alto, CA 94303 11. Totaljudgment ........

saidubeces fe $ 4,725,000.00

12. Costs after judgment (per filed order or

-— igs . ——| memo CCP 685.090) ............ $ 0,00

AMC Acquisition Corporation 43, Subtotal (add 17 and 12)... 00.0 $ 4.725.000.00
3820 State Street 44,Credils oo... 0. ce ee eee $ 1,569, 152.97
Santa Barbara, California 93105 45. Subtotal (subtract 14 from 13). § 3.155.847.03

16. Interest after judgment (per filed affidavit | .
Fx] Additional judgment debtors on Rae sare CCP 685,050) (not on GC 6103.5 fees). . $ 144,599.74
. 17. Fee for issuance of writ... ....0..-0-5.. s 0
5. shasemieet ents midon <caie: 48, Total (add 15, 16, and 17)............ § 3,300.446.77

August 1, 2019

19, Levying officer:
6, [__] Judgment renewed on (dates): ying
7. Notice of sale under this writ
a. | has not been requested.
b.L__] has been requested (see next page).
8, _] Joint debtor information on next page.

 

{SEAL]

 

 

 

 

  

(a) Add daily interest from date of writ
(at the legal rate on 15) (not on
GC 6103.5 fees) of. .
(b) Pay directly to court costs included in
41 and 17 (GC 6103.5, 68511.3; CCP
699.520())) . 2. 2.
20. C] The amounts called for in items 11-19 are different for each debtor.
These amounts are statedyor each debtor on Attachment 20.

SUSAN v SOONG
Issued on (date): August 26, 2021} Clerk. by “Die j

INT 7G shaG

/ Deputy

 

 

 

NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.

|

Page 1 of 2

 

Form Approved for Optional Use

BESS [Rov Jasco 1° 3005) WRIT OF EXECUTION

Code of Civil Procedure, §§ 699.520, 712.010,

Government Coda,

B103.5,

wiry. courtinfo, ca. gov
Case 5:16-cv-03951-LHK Document 155 Filed 08/26/21 Page 2 of 2

 

 

 

 

 

EJ-13
PLAINTIFF: Hammon Plating Corporation CASE NUMBER
/~ DEFENDANT: Galen 0. Wooten as P.R. of Estate of Thomas Wooten 5:16-CV-03951-LHK
-— items continued from page i—
21, Additional judgment debtor (name and last known address):
i . a |
Esperer Holdings, Inc.
3820 State Street
Santa Barbara, California 93105
LL a Le |
22. CI Notice of sale has been requested by (name and address):
I f id
——! Lo ——_!
23. [_] Joint debtor was declared bound by the judgment (CCP 989-994)
a, on (date): a. on (date):
b. name and address of joint debtor: b. name and address of joint debtor:
TT | i |
Lo eneerenined Le ———

c. (_] additional costs against certain joint debtors (temize):

24.0] (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. L__] Possession of real property: The complaint was filed on (date):
(Check (1) or (2)):
(1) (] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
(2) [7] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
(a) $ was the daily rental value on the date the complaint was filed.
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
dates (specify):
b.] Possession of personal property.
C_] if delivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.
c.[C7] — Sale of personal property.
d.[[~] Sale of real property.

e. Description of property:

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
as a money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the properly. Except for a mobile home, personal property remaining on
the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
time the judgment creditor takes possession of the premises. . .

» A Claim of Right fo Possession form accompanies this weit (unless the Summons was served in compliance with CCP 415.46).

 

 

 

 

Page 2 of 2

EE I30(Rov January 7, 2606 WRIT OF EXECUTION
